                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                              UNITED STATES DISTRICT COURT                                 June 08, 2021
                               SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

JOHN R. GRAY,                                     §
                                                  §
           Plaintiff,                             §
                                                  §
vs.                                               §    CIVIL ACTION NO. H-20-2790
                                                  §
AKYA TREECE,                                      §
                                                  §
                                                  §
           Defendants.                            §

                               ORDER ON PENDING MOTIONS

          John R. Gray, representing himself, filed a civil rights complaint under 42 U.S.C. § 1983

against Texas Department of Criminal Justice Parole Supervisor Akya Treece alleging that Treece

has kept him in TDCJ custody after his permanent discharge date and that she has required him to

live in a halfway house that is detrimental to his health. Gray seeks both monetary and injunctive

relief.

          On October 23, 2020, Gray filed a motion asking the court to order the U.S. Marshal’s

Service to serve the summons and complaint on Treece. (Docket Entry No. 12). However, on

November 9, 2020, Gray provided this court with proof of service of the summons and complaint

on Treece. (Docket Entry No. 15). Gray’s motion, (Docket Entry No. 12), is denied as moot.

          On November 10, 2020, Gray filed a renewed motion for bail, asking the court to release

him from TDCJ custody on “federal bail.” (Docket Entry No. 13). The court had previously

denied Gray’s motion for release on bond, (Docket Entry No. 8), noting that a federal court has no

authority to order the release of a state prisoner who has not filed a petition for writ of habeas

corpus pending the conclusion of his litigation. (Docket Entry No. 9). In his renewed motion,

Gray again offers no authority that would permit this court to release him to bail. Further, in light
of the court’s order dismissing Gray’s complaint against Treece, the renewed motion for release

on bail, (Docket Entry No. 13), is denied as moot.

       Finally, on May 21, 2021, Gray filed a motion for a temporary restraining order and

preliminary injunction, asking this court to order Treece to allow Gray to serve the remainder of

his parole at home rather than at the Ben Reid Halfway House. (Docket Entry No. 40). Gray

provides no authority that would allow a federal court to instruct TDCJ on where a state inmate

must, or must not, serve his state parole. Further, in light of the court’s order dismissing Gray’s

complaint against Treece, the motion for temporary restraining order and permanent injunction,

(Docket Entry No. 40), is denied as moot.

               SIGNED on June 8, 2021, at Houston, Texas.



                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                2
